917 So.2d 343 (2005)
William H. THOMAS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D05-1235.
District Court of Appeal of Florida, Second District.
December 28, 2005.
ALTENBERND, Judge.
William H. Thomas appeals three orders entered in connection with postconviction motions challenging either his convictions *344 or sentences in 2002 for two counts of possession of child pornography. Another motion filed pursuant to Florida Rule of Criminal Procedure 3.850 is pending, but stayed, in the trial court. We reverse the orders to the extent that our recent decision in King v. State, 911 So.2d 229 (Fla. 2d DCA 2005), requires the trial court to consider challenges to sexual predator status under rules 3.800(a) and 3.850. We affirm all remaining aspects of the orders on appeal. Because the order addressing the motion filed pursuant to rule 3.850 found that most portions of that order were procedurally insufficient, our affirmance is without prejudice to Mr. Thomas's right to file a timely, facially sufficient motion. Whether the motion that is filed and stayed in the trial court is timely and sufficient is not a matter that we review today, but our decision should now allow the trial court to lift the stay and proceed with the disposition of that motion.
Affirmed in part, reversed in part, and remanded.
CANADY and LaROSE, JJ., Concur.